Judge Ewing

delivered the Opinion of the Court.
This is an indictment for keeping a tippling house, The defendants relied on a license granted by the County Court to one Elias A. Calvert, to keep a tavern in the house in which the tippling was charged, and the assignment of the license and lease of the house from him, as toe owner, to the defendants,
The right to keep a tavern, and as such, to sell spirits by retail, is a personal franchise, conferable by the County Court, upon their judgment of the ability, qualification and preparation, of the applicant, to keep a well regulated orderly house for the entertainment of travellers and others — as is obvious from the whole body of the statutes upon this subject. The license is, therefore, not assignable, nor does it pass by a lease of the tavern house. If it did, the whole policy of the statutes might be defeated. The law looks to the person to whom the right has been granted, for the faithful discharge of the duties imposed by the grant, and he cannot transfer his rights and duties to others.
The Circuit Court, therefore, erred in permitting the lease to be read to the jury, and in refusing to give the instruction asked by the Attorney for the Commonwealth,
Judgment reversed and cause remanded that a new trial may be granted; and the Commonwealth is entitled to her costs in this Court.